Case 5:16-cv-00600-JGB-SP Document 413 Filed 03/18/21 Page 1 of 4 Page ID #:7216




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 16-600 JGB (SPx)                               Date March 18, 2021
   Title WB Music Corp., et al. v. Royce International Broadcasting Corp., et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                         Not Reported
                   Deputy Clerk                                       Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                   None Present                                        None Present

   Proceedings:      Order (1) DENYING Defendant’s Motion to Discharge the Receiver
                     (Dkt. No. 369)


         Before the Court is a Motion to Discharge the Receivership filed by Defendants Golden
  State Broadcasting LLC, Play Del Sol Broadcasters, Royce International Broadcasting
  Corporation, Silver State Broadcasting LLC, and Edward R. Stolz II (“Defendants”).
  (“Motion,” Dkt. No. 369.) After considering the papers filed in support of and in opposition to
  the Motion as well as argument at a hearing on March 10, 2021, the Court DENIES the Motion.

                                         I. BACKGROUND

          The Court relates only those portions of the background of this case germane to the
  instant Motion. The Court entered final judgment on May 22, 2018 against Defendants,
  awarding Plaintiffs $330,000 in statutory damages. (Dkt. No. 190.) The Court awarded
  Plaintiffs $864,278.75 in attorneys’ fees and $43,333.34 in costs on July 9, 2018. (Dkt. No. 200.)
  On August 6, 2018, the Court consolidated all judgments, costs, and fees into a single sum due by
  Defendants. (“Amended Judgment,” Dkt. No. 209.)

          Defendants, however, did not immediately satisfy the Amended Judgment. Instead, nine
  months of evasive maneuvers ensued. Finally, on June 14, 2019, Plaintiffs moved for contempt
  sanctions and for the appointment of a receiver. (Dkt. Nos. 237, 239.) The Court gave
  Defendants over a year beyond the date of those motions to satisfy the Amended Judgment.
  Finally, on July 6, 2020, Defendants’ post-judgment conduct forced the Court to appoint a
  receiver, W. Lawrence Patrick (“the Receiver” or “Mr. Patrick”), on July 6, 2020, to oversee
  Defendants’ radio stations. (“Order Appointing Receiver,” Dkt. No. 284.)

   Page 1 of 4                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 413 Filed 03/18/21 Page 2 of 4 Page ID #:7217




          Finally, on November 12, 2020, Defendants deposited $1,301,523.16 with the Court,
  satisfying the Amended Judgment. (Dkt. No. 333.) On November 20, 2020, the Court awarded
  Plaintiffs $230,178.50 in post-judgment costs and fees. (“Second Fee Award,” Dkt. No. 337.)
  On January 13, 2021, the Court determined that the amounts of the Second Fee Award and other
  outstanding amounts owed totaled $384,124.20. (“Second Amended Judgment,” Dkt. No. 350.)
  On February 3, 2021, Defendants deposited $384,150.00 with the Court. (Dkt. No. 367.)

          Defendants filed this Motion on that same day. The Receiver opposed on February 14,
  2021. (“Opposition,” Dkt. No. 377.) Interested party Bellaire Tower Homeowners Association
  opposed on that same day. (“Bellaire Towers Opposition,” Dkt. No. 378.) Defendants replied
  in support of the Motion on February 22, 2021. (“Reply,” Dkt. No. 382.) Interested party VCY
  America, Inc. filed a statement of interest on March 3, 2021. (Dkt. No. 398.) Defendants filed a
  status report in support of the Motion on March 11, 2021. (“Status Report,” Dkt. No. 409.)

                                     II.   LEGAL STANDARD

           Cal. Civ. Proc. § 708.620 provides that “[t]he court may appoint a receiver to enforce the
  judgment where the judgment creditor shows that, considering the interests of both the judgment
  creditor and the judgment debtor, the appointment of a receiver is a reasonable method to obtain
  the fair and orderly satisfaction of the judgment.” Similarly, Rule 66 of the Federal Rules of Civil
  Procedure (“Rules”) allows the appointment of a receiver.

          When to terminate a receivership is much less clear. At common law, a person was
  entitled to have a receivership terminated and his property returned to him upon full payment of
  a debt or judgment. Milwaukee & M.R. Co. v. Soutter, 69 U.S. 510, 521–22 (1864). However,
  courts more recently have found that “it is discretionary and not incumbent upon the court to
  dismiss the receiver when the debt is discharged.” Consol. Rail Corp. v. Fore River Ry. Co., 861
  F.2d 322, 327–28 (1st Cir. 1988). See also, e.g., Sec. & Exch. Comm'n v. An-Car Oil Co., 604
  F.2d 114, 119 (1st Cir. 1979) (“[t]he district court possesses a broad range of discretion in
  deciding whether or not to terminate an equity receivership”); Milo v. Curtis, 100 Ohio App. 3d
  1, 8, 651 N.E.2d 1340, 1345 (1994) (court must consider “any relevant equitable considerations”
  before terminating a receivership and find “some cognizable need or risk of unfair prejudice” in
  order to continue it).

         Generally, a court will not entertain a motion for termination of a receivership until the
  Receiver prepares a final accounting. 65 Am. Jur. 2d Receivers § 146. For example, a court in
  the District of Hawaii considering a disputed question of terminating a receivership required the
  receiver to “file a final accounting with the Court” and “perform any other action necessary to
  wind up the receivership” by a specified date before parties could file a motion to terminate the
  receivership. Bruser v. Bank of Hawaii, No. CV 14-00387 LEK-RLP, 2020 WL 5845713, at *5
  (D. Haw. Sept. 30, 2020)




   Page 2 of 4                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 413 Filed 03/18/21 Page 3 of 4 Page ID #:7218




                                         III. DISCUSSION

          Defendants move the Court to terminate the receivership because they allege that they
  have fully satisfied the judgments issued in this case. (Motion at 2.) The Receiver does not
  dispute that the Defendants have satisfied the judgements; rather, he opposes dissolution of the
  receivership on the grounds that the Court has already approved the sale of the radio stations at
  issue in the case, and sale of these stations is necessary to pay all outstanding debts of the
  receivership estate, include a judgment in a second case and the expenses of the Receiver and his
  employees. (Opposition at 2-3.)

          Termination of a receivership is an equitable question, and unfortunately, neither the
  legal nor the factual equities favor Defendants. The caselaw supports continuation of the
  receivership. The court in Consolidated Railroad Corporation declined to terminate a
  receivership where a debt was satisfied until the debts of non-party creditors had been satisfied as
  well: “In this way the court can ensure that the receiver will not deplete all of the debtor's assets
  on behalf of one creditor, leaving other creditors without remedy.” 861 F.2d at 327–28. In that
  case, the appellate court affirmed the district court’s decision to “retain jurisdiction until it is
  satisfied that Conrail has collected the funds due to it and that collection thereof by the receiver
  has not unfairly prejudiced [defendant’s] other creditors.” Id. at 328. That logic, in a nearly
  identical procedural posture, is applicable to the instant case as well. Defendants owe at least one
  other creditor a sum that has been reduced to judgment, and Mr. Patrick has been appointed
  Receiver in that case as well. (See Bellaire Towers Opposition.) Under Consolidated Railroad
  Corporation, the Court is within its discretion to prolong the receivership in order to ensure that
  the satisfaction of the judgments in the instant case has not prejudiced other creditors.

          Additionally, as outlined above, courts normally do not terminate receiverships until the
  Receiver prepares a final accounting. This makes logical sense: a court must ensure that a
  receiver will be compensated for his time managing the property of one of the parties. So too in
  this case. The Receiver has indicated that he has outstanding bills to collect, and Defendants
  have indicated that they intend to challenge those amounts. (Opposition at 2-3; Reply at 4-6.) As
  other district courts in the Ninth Circuit have done, the Court declines to terminate the
  receivership until those amounts are determined.

           The Court is not required to prolong the receivership until these amounts are satisfied;
  indeed, as Defendants point out, the Court could terminate the receivership at this juncture.
  (Status Report at 2.) However, the factual equities do not favor Defendants. The Court was
  forced to appoint the Receiver because Defendants failed to satisfy the Amended Judgment for
  two years. The Court simply cannot trust Defendant Ed Stolz’s representations that he will
  satisfy amounts due in the future.




   Page 3 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 413 Filed 03/18/21 Page 4 of 4 Page ID #:7219




                                   IV.   CONCLUSION

        For the reasons above, the Court DENIES Defendants’ Motion.

  IT IS SO ORDERED.




  Page 4 of 4                    CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
